In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1171V
                                      Filed: March 24, 2015
                                       Not for Publication

*************************
RONALD GORDON,                                     *
                                                   *
                                                   *
                         Petitioner,               *        Ruling on Entitlement; Concession;
                                                   *        Influenza Vaccine (“Flu”);
v.                                                 *        Shoulder Injury Related to
                                                   *        Vaccine Administration (“SIRVA”);
                                                   *        Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Tara O’Mahoney, Law Offices of Chicago-Kent College of Law, Chicago, IL, for
petitioner.
Julia McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On December 5, 2014, Ronald Gordon filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of a seasonal
influenza (“flu”) vaccination on December 12, 2012, petitioner suffered a Shoulder Injury
Related to Vaccine Administration [“SIRVA”]. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
        On March 20, 2015, respondent filed her Rule 4(c) Report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 4. Specifically, respondent submits that “based on the record
as it now stands, petitioner has satisfied all legal prerequisites for compensation under
the Vaccine Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2